IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,906



                   EX PARTE JIMMY EDWARD PARKER, Applicant



           ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. F-2003-0866-EWHC1 IN THE 367TH DISTRICT COURT
                         FROM DENTON COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

aggravated sexual assault of a child and sentenced to life on one count and 99 years’ imprisonment

on the remaining counts. The Second Court of Appeals affirmed his conviction. Parker v. State,

No. 2-05-265-CR (Tex. App. – Fort Worth, August 17, 2006, no pet).

       Applicant contends, inter alia, that his trial counsel rendered ineffective assistance because

counsel failed to: adequately consult with Applicant before trial; investigate and interview State’s
witnesses and potential defense witnesses; and file a request for notice of intent to introduce

extraneous offense evidence.

       The trial court has determined that trial counsel’s performance was deficient and that his

deficient performance prejudiced Applicant. The habeas record supports the trial court’s factual

determinations as well as its conclusions of law. We find, therefore, that applicant is entitled to

relief. The judgment of conviction in Case No. F-2003-0866-E in the 367th District Court of Denton

County is set aside, and Applicant is remanded to the custody of the Sheriff of Denton County to

answer the charge against him. A copy of this opinion shall be forwarded to the Texas Department

of Criminal Justice – Correctional Institutions Division.



Delivered: April 30, 2008
Do Not Publish